CUSIP No. 92337F 10 7Page1of 5 Pages SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b),(c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (Amendment No. 1)1 Veracyte, Inc. (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) 92337F 10 7 (CUSIP Number) December 31, 2014 Date of Event Which Requires Filing of this Statement Check the appropriate box to designate the rule pursuant to which this Schedule is Filed: [ ] Rule 13d-1(b) [ ] Rule 13d-1(c) [X] Rule 13d-1(d) 1The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page.The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. 92337F 10 7Page2of 5 Pages 1) Name of Reporting Person I.R.S. Identification No. of Above Person (Entities Only) (Voluntary) Domain Partners VIII, L.P. 2) Check the Appropriate Box if a Member of a Group (a) [X] (b) [ ] 3) SEC Use Only 4) Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5) Sole Voting Power 2,763,294 shares of Common Stock * 6) Shared Voting Power -0- 7) Sole Dispositive Power 2,763,294 shares of Common Stock * 8) Shared Dispositive Power -0- 9) Aggregate Amount Beneficially Owned by Each Reporting Person 2,763,294 shares of Common Stock * Check if the Aggregate Amount in Row (9) Excludes Certain Shares Percent of Class Represented by Amount in Row (9) 12.3% ** Type of Reporting Person PN * As of December 31, 2014 ** Based on 22,523,529 shares of Common Stock outstanding as of December 31, 2014 CUSIP No. 92337F 10 7Page3of 5 Pages 1) Name of Reporting Person I.R.S. Identification No. of Above Person (Entities Only) (Voluntary) DP VIII Associates, L.P. 2) Check the Appropriate Box if a Member of a Group (a) [X] (b) [ ] 3) SEC Use Only 4) Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5) Sole Voting Power 22,730 shares of Common Stock * 6) Shared Voting Power -0- 7) Sole Dispositive Power 22,730 shares of Common Stock * 8) Shared Dispositive Power -0- 9) Aggregate Amount Beneficially Owned by Each Reporting Person 22,730 shares of Common Stock * Check if the Aggregate Amount in Row (9) Excludes Certain Shares Percent of Class Represented by Amount in Row (9) 0.1% ** Type of Reporting Person PN * As of December 31, 2014 ** Based on 22,523,529 shares of Common Stock outstanding as of December 31, 2014 CUSIP No. 92337F 10 7Page4of 5 Pages Amendment No. 1 to Schedule 13G Reference is hereby made to the statement on Schedule 13G relating to the Issuer filed with the Securities and Exchange Commission by the Reporting Persons on February 6, 2014 (the “Schedule 13G”).Terms defined in the Schedule 13G are used herein as so defined. The following items of the Schedule 13G are amended and restated as follows: Item 4 –Ownership. (a) through (c): The information set forth in Items 5 through 9 and 11 of the cover pages to this Amendment No. 1 to Schedule 13G is incorporated herein by reference. In addition, as of December 31, 2014 One Palmer Square Associates VIII, L.L.C., the sole general partner of each of the Reporting Persons, directly beneficially owned 25,245 shares of Common Stock, or approximately 0.1% of the Common Stock outstanding. CUSIP No. 92337F 10 7Page5of 5 Pages Signature: After reasonable inquiry and to the best of their knowledge and belief, the undersigned hereby certify that the information set forth in this statement is true, complete and correct. Dated:February 3, 2015 DOMAIN PARTNERS VIII, L.P. By: One Palmer Square Associates VIII, L.L.C., General Partner By: /s/ Kathleen K. Schoemaker Managing Member DP VIII ASSOCIATES, L.P. By: One Palmer Square Associates VIII, L.L.C., General Partner By: /s/ Kathleen K. Schoemaker Managing Member
